
	
		111th CONGRESS
		1st Session
		S. 962
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal
		  years 2009 through 2013 to promote an enhanced strategic partnership with
		  Pakistan and its people, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Partnership with Pakistan Act
			 of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The people of Pakistan and the United
			 States have a long history of friendship and comity, and the interests of both
			 nations are well-served by strengthening and deepening this friendship.
			(2)In February 2008, the people of Pakistan
			 elected a civilian government, reversing years of political tension and
			 mounting popular concern over governance and their own democratic reform and
			 political development.
			(3)A democratic, moderate, modernizing
			 Pakistan would represent the wishes of the Pakistani people and serve as a
			 model to other countries around the world.
			(4)Economic growth is a fundamental foundation
			 for human security and national stability in Pakistan, a country with over
			 175,000,000 people, an annual population growth rate of 2 percent, and a
			 ranking of 136 out of 177 countries in the United Nations Human Development
			 Index.
			(5)Pakistan is a major non-NATO ally of the
			 United States and has been a valuable partner in the battle against al Qaeda
			 and the Taliban, but much more remains to be accomplished by both
			 nations.
			(6)The struggle against al Qaeda, the Taliban,
			 and affiliated terrorist groups has led to the deaths of several thousand
			 Pakistani civilians and members of the security forces of Pakistan over the
			 past 7 years.
			(7)Since the terrorist attacks of September
			 11, 2001, more al Qaeda terrorist suspects have been apprehended in Pakistan
			 than in any other country, including Khalid Sheikh Muhammad, Ramzi bin
			 al-Shibh, and Abu Faraj al-Libi.
			(8)Despite the sacrifices and cooperation of
			 the security forces of Pakistan, the top leadership of al Qaeda, as well as the
			 leadership and rank-and-file of affiliated terrorist groups, are believed to be
			 using Pakistan’s Federally Administered Tribal Areas (FATA) and parts of the
			 North West Frontier Province (NWFP) and Balochistan as a haven and a base from
			 which to organize terrorist actions in Pakistan and globally, including—
				(A)attacks outside of Pakistan that have been
			 attributed to groups with Pakistani connections, including—
					(i)the suicide car bombing of the Indian
			 embassy in Kabul, Afghanistan, which killed 58 people on June 7, 2008;
			 and
					(ii)the massacre of approximately 165 people in
			 Mumbai, India, including 6 United States citizens, in late November 2008;
			 and
					(B)attacks within Pakistan, including—
					(i)an attack on the visiting Sri Lankan
			 cricket team in Lahore on March 3, 2009;
					(ii)an attack at the Marriott hotel in
			 Islamabad on September 9, 2008;
					(iii)the bombing of a political rally in Karachi
			 on October 18, 2007;
					(iv)the targeting and killing of dozens of
			 tribal, provincial, and national holders of political office;
					(v)an attack by gunfire on the U.S. Principal
			 Officer in Peshawar in August 2008; and
					(vi)the brazen assassination of former Prime
			 Minister Benazir Bhutto on December 27, 2007.
					(9)In the 12-month period ending on the date
			 of the enactment of this Act, Pakistan’s security forces have struggled to
			 contain a Taliban-backed insurgency that has spread from FATA into settled
			 areas, including the Swat Valley and other parts of NWFP and Balochistan. This
			 struggle has taken the lives of more than 1,500 police and military personnel
			 and left more than 3,000 wounded.
			(10)On March 27, 2009, President Obama noted,
			 Multiple intelligence estimates have warned that al Qaeda is actively
			 planning attacks on the U.S. homeland from its safe-haven in
			 Pakistan..
			(11)According to a Government Accountability
			 Office Report (GAO–08–622), since 2003, the administration’s national
			 security strategies and Congress have recognized that a comprehensive plan that
			 includes all elements of national power—diplomatic, military, intelligence,
			 development assistance, economic, and law enforcement support—was needed to
			 address the terrorist threat emanating from the FATA and that such a
			 strategy was also mandated by section 7102(b)(3) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2656f note) and
			 section 2042(b)(2) of the Implementing the Recommendations of the 9/11
			 Commission Act of 2007 (Public Law 110–53; 22 U.S.C. 2375 note).
			(12)In the past year, the people of Pakistan
			 have been especially hard hit by rising food and commodity prices and severe
			 energy shortages, with two-thirds of the population living on less than $2 a
			 day and one-fifth of the population living below the poverty line according to
			 the United Nations Development Program.
			(13)The people of Pakistan and the United
			 States share many compatible goals, including—
				(A)combating terrorism and violent radicalism,
			 both inside Pakistan and elsewhere;
				(B)solidifying democracy and the rule of law
			 in Pakistan;
				(C)promoting the economic development of
			 Pakistan, both through the building of infrastructure and the facilitation of
			 increased trade;
				(D)promoting the social and material
			 well-being of Pakistani citizens, particularly through development of such
			 basic services as public education, access to potable water, and medical
			 treatment; and
				(E)safeguarding the peace and security of
			 South Asia, including by facilitating peaceful relations between Pakistan and
			 its neighbors.
				(14)According to consistent opinion research,
			 including that of the Pew Global Attitudes Survey (December 28, 2007) and the
			 International Republican Institute (January 29, 2008), many people in Pakistan
			 have historically viewed the relationship between the United States and
			 Pakistan as a transactional one, characterized by a heavy emphasis on security
			 issues with little attention to other matters of great interest to citizens of
			 Pakistan.
			(15)The election of a civilian government in
			 Pakistan in February 2008 provides an opportunity, after nearly a decade of
			 military-dominated rule, to place relations between Pakistan and the United
			 States on a new and more stable foundation.
			(16)Both the Government of Pakistan and the
			 United States Government should seek to enhance the bilateral relationship
			 through additional multi-faceted engagement in order to strengthen the
			 foundation for a consistent and reliable long-term partnership between the two
			 countries.
			3.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means the
			 Committees on Appropriations
			 and Foreign Relations of
			 the Senate and the Committees
			 on Appropriations and Foreign
			 Affairs of the House of Representatives.
			(2)CounterinsurgencyThe term counterinsurgency
			 means efforts to defeat organized movements that seek to overthrow the duly
			 constituted Governments of Pakistan and Afghanistan through violent
			 means.
			(3)CounterterrorismThe term counterterrorism
			 means efforts to combat al Qaeda and other foreign terrorist organizations that
			 are designated by the Secretary of State in accordance with section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189), or other individuals and
			 entities engaged in terrorist activity or support for such activity.
			(4)FATAThe term FATA means the
			 Federally Administered Tribal Areas of Pakistan.
			(5)NWFPThe term NWFP means the North
			 West Frontier Province of Pakistan, which has Peshawar as its provincial
			 capital.
			(6)Pakistan-Afghanistan border
			 areasThe term
			 Pakistan-Afghanistan border areas includes the Pakistan regions
			 known as NWFP, FATA, and parts of Balochistan in which the Taliban or Al Qaeda
			 have traditionally found refuge.
			(7)Security-related assistanceThe term security-related
			 assistance means—
				(A)grant assistance to carry out section 23 of
			 the Arms Export Control Act (22 U.S.C. 2763);
				(B)assistance under chapter 2 of part II of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.);
				(C)assistance under chapter 5 of part II of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.);
				(D)any equipment, supplies, and training
			 provided pursuant to section 1206 of the National Defense Authorization Act for
			 Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456); and
				(E)any equipment, supplies, and training
			 provided pursuant to section 1206 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 368).
				(8)Security forces of pakistanThe term security forces of
			 Pakistan means the military and intelligence services of the Government
			 of Pakistan, including the Armed Forces, Inter-Services Intelligence
			 Directorate, Intelligence Bureau, police forces, levies, Frontier Corps, and
			 Frontier Constabulary.
			(9)Major defense equipmentThe term major defense
			 equipment has the meaning given in section 47(6) of the Arms Export
			 Control Act (22 U.S.C. 2794(6)).
			4.Statement of policyIt is the policy of the United
			 States—
			(1)to support the consolidation of democracy,
			 good governance, and rule of law in Pakistan;
			(2)to support economic growth and development
			 in order to promote stability and security across Pakistan;
			(3)to affirm and build a sustained, long-term,
			 multifaceted relationship with Pakistan;
			(4)to further the sustainable economic
			 development of Pakistan and the improvement of the living conditions of its
			 citizens, including in the Federally Administered Tribal Areas, by expanding
			 United States bilateral engagement with the Government of Pakistan, especially
			 in areas of direct interest and importance to the daily lives of the people of
			 Pakistan;
			(5)to work with Pakistan and the countries
			 bordering Pakistan to facilitate peace in the region and harmonious relations
			 between the countries of the region;
			(6)to work with the Government of Pakistan to
			 prevent any Pakistani territory from being used as a base or conduit for
			 terrorist attacks in Pakistan, Afghanistan, India, or elsewhere in the
			 world;
			(7)to work in close cooperation with the
			 Government of Pakistan to coordinate military, paramilitary, and police action
			 against terrorist targets;
			(8)to work with the Government of Pakistan to
			 help bring peace, stability, and development to all regions of Pakistan,
			 especially those in the Pakistan-Afghanistan border areas, including support
			 for an effective counterinsurgency strategy;
			(9)to expand people-to-people engagement
			 between the United States and Pakistan, through increased educational,
			 technical, and cultural exchanges and other methods;
			(10)to encourage and promote public-private
			 partnerships in Pakistan in order to bolster ongoing development efforts and
			 strengthen economic prospects, especially with respect to opportunities to
			 build civic responsibility and professional skills of the people of Pakistan;
			 and
			(11)to encourage the development of local
			 analytical capacity to measure progress on an integrated basis across the areas
			 of donor country expenditure in Pakistan, and better hold the Government of
			 Pakistan accountable for how the funds are being spent.
			5.Authorization of funds
			(a)AuthorizationThere are authorized to be appropriated to
			 the President, for the purposes of providing assistance to Pakistan under the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the following
			 amounts:
				(1)For fiscal year 2009, up to
			 $1,500,000,000.
				(2)For fiscal year 2010, up to
			 $1,500,000,000.
				(3)For fiscal year 2011, up to
			 $1,500,000,000.
				(4)For fiscal year 2012, up to
			 $1,500,000,000.
				(5)For fiscal year 2013, up to
			 $1,500,000,000.
				(b)Availability of Funds
				(1)In generalOf the funds appropriated in each fiscal
			 year pursuant to the authorization of appropriations in subsection (a)—
					(A)none of the amounts appropriated may be
			 made available after the date of the enactment of this Act for assistance to
			 Pakistan unless the Pakistan Assistance Strategy Report has been submitted to
			 the appropriate congressional committees in accordance with subsection (j);
			 and
					(B)not more than $750,000,000 may be made
			 available for assistance to Pakistan in any fiscal year after 2009 unless the
			 President’s Special Representative to Afghanistan and Pakistan submits to the
			 appropriate congressional committees during that fiscal year—
						(i)a certification that assistance provided to
			 Pakistan under this Act to date has made or is making substantial progress
			 toward achieving the principal objectives of United States assistance to
			 Pakistan contained in the Pakistan Assistance Strategy Report pursuant to
			 subsection (j)(1); and
						(ii)a memorandum explaining the reasons
			 justifying the certification described in clause (i).
						(2)Maker of certificationIn the event of a vacancy in, or the
			 termination of, the position of the President's Special Representative to
			 Afghanistan and Pakistan, the certification described under paragraph (1)(B)
			 may be made by the Secretary of State.
				(c)WaiverThe Secretary of State may waive the
			 limitations in subsection (b) if the Secretary determines, and certifies to the
			 appropriate congressional committees, that it is in the national security
			 interests of the United States to provide such waiver.
			(d)Sense of Congress on foreign assistance
			 fundsIt is the sense of
			 Congress that, subject to an improving political and economic climate in
			 Pakistan, there should be authorized to be appropriated up to $1,500,000,000
			 per year for fiscal years 2014 through 2018 for the purpose of providing
			 assistance to Pakistan under the Foreign Assistance Act of 1961.
			(e)Sense of Congress on security-related
			 assistanceIt is the sense of
			 Congress that security-related assistance to the Government of Pakistan—
				(1)should be provided in close coordination
			 with the Government of Pakistan, designed to improve the Government’s
			 capabilities in areas of mutual concern, and maintained at a level that will
			 bring significant gains in pursuing the policies set forth in paragraphs (6),
			 (7), and (8) of section 4; and
				(2)should be geared primarily toward
			 bolstering the counter-insurgency capabilities of the Government to effectively
			 defeat the Taliban-backed insurgency and deny popular support to al Qaeda and
			 other foreign terrorist organizations that are based in Pakistan.
				(f)Use of funds
				(1)In generalFunds appropriated pursuant to subsection
			 (a) shall be used for projects intended to benefit the people of Pakistan,
			 including projects that promote—
					(A)just and democratic governance,
			 including—
						(i)police reform, equipping, and
			 training;
						(ii)independent, efficient, and effective
			 judicial systems;
						(iii)political pluralism, equality, and the rule
			 of law;
						(iv)respect for human and civil rights and the
			 promotion of an independent media;
						(v)transparency and accountability of all
			 branches of government and judicial proceedings;
						(vi)anticorruption efforts among bureaucrats,
			 elected officials, and public servants at all levels of military and civilian
			 government administration;
						(vii)countering the narcotics trade; and
						(viii)the implementation of legal and political
			 reforms in the FATA;
						(B)economic freedom, including—
						(i)sustainable economic growth, including in
			 rural areas, and the sustainable management of natural resources;
						(ii)investments in energy and water, including
			 energy generation and cross-border infrastructure projects with
			 Afghanistan;
						(iii)employment generation, including essential
			 basic infrastructure projects such as roads and irrigation projects and other
			 physical infrastructure; and
						(iv)worker rights, including the right to form
			 labor unions and legally enforce provisions safeguarding the rights of workers
			 and local community stakeholders;
						(C)investments in people, particularly women
			 and children, including—
						(i)broad-based public primary and secondary
			 education and vocational training for both boys and girls;
						(ii)food security and agricultural development
			 to ensure food staples and other crops that provide economic growth and income
			 opportunities in times of severe shortage;
						(iii)quality public health, including medical
			 clinics with well trained staff serving rural and urban communities;
						(iv)vocational training for women and access to
			 microfinance for small business establishment and income generation for women;
			 and
						(v)higher education to ensure a breadth and
			 consistency of Pakistani graduates to prepare citizens to help strengthen the
			 foundation for improved governance and economic vitality, including through
			 public-private partnerships; and
						(D)long-term development in regions of
			 Pakistan where internal conflict has caused large-scale displacement.
					(2)Funding for police reform, equipping, and
			 trainingUp to $100,000,000
			 of the funds appropriated pursuant to subsection (a) should be used for police
			 reform, equipping, and training.
				(g)Preference for building local
			 capacityThe President is
			 encouraged, as appropriate, to utilize Pakistani firms and community and local
			 nongovernmental organizations in Pakistan, including through host country
			 contacts, and to work with local leaders to provide assistance under this
			 section.
			(h)Authority To use funds for operational and
			 audit expenses
				(1)In generalOf the amounts appropriated for a fiscal
			 year pursuant to subsection (a)—
					(A)up to $10,000,000 may be used for
			 administrative expenses of Federal departments and agencies in connection with
			 the provision of assistance authorized by this section;
					(B)up to $30,000,000 may be made available to
			 the Inspectors General of the Department of State, the United States Agency for
			 International Development, and other relevant Executive branch agencies in
			 order to provide audits and program reviews of projects funded pursuant to this
			 section; and
					(C)up to $5,000,000 may be used by the
			 Secretary to establish a Chief of Mission Fund for use by the Chief of Mission
			 in Pakistan to provide assistance to Pakistan under the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151 et seq.) to address urgent needs or opportunities,
			 consistent with the purposes outlined in subsection (f) or for purposes of
			 humanitarian relief.
					(2)Authority in addition to existing
			 amountsThe amounts
			 authorized under subparagraphs (A) and (B) of paragraph (1) to be used for the
			 purposes described in such subparagraphs are in addition to other amounts that
			 are available for such purposes.
				(i)Use of fundsAmounts appropriated or otherwise made
			 available to carry out this section shall be utilized to the maximum extent
			 possible as direct expenditures for projects and programs, subject to existing
			 reporting and notification requirements.
			(j)Pakistan assistance strategy
			 reportNot later than 45 days
			 after the date of enactment of this Act, or September 15, 2009, whichever date
			 comes later, the Secretary of State shall submit to the appropriate
			 congressional committees a report describing United States policy and strategy
			 with respect to assistance to Pakistan. The report shall include—
				(1)a description of the principal objectives
			 of United States assistance to Pakistan to be provided under this Act;
				(2)the amounts of funds authorized to be
			 appropriated under subsection (a) proposed to be allocated to programs or
			 projects designed to achieve each of the purposes of assistance listed in
			 subsection (f);
				(3)a description of the specific projects and
			 programs for which amounts authorized to be appropriated pursuant to subsection
			 (a) are proposed to be allocated;
				(4)a list of criteria and benchmarks to be
			 used to measure the effectiveness of projects described under subsection (f),
			 including a systematic, qualitative, and where possible, quantitative basis for
			 assessing whether desired outcomes are achieved and a timeline for completion
			 of each project and program;
				(5)a description of the role to be played by
			 Pakistani national, regional, and local officials and members of Pakistani
			 civil society and local private sector, civic, religious, and tribal leaders in
			 helping to identify and implement programs and projects for which assistance is
			 to be provided under this Act, and of consultations with such representatives
			 in developing the strategy;
				(6)a description of all amounts made available
			 for assistance to Pakistan during fiscal year 2009 prior to submission of the
			 report, including a description of each project or program for which funds were
			 made available and the amounts allocated to each such program or
			 project;
				(7)a description of the steps taken, or to be
			 taken, to ensure assistance provided under this Act is not awarded to
			 individuals or entities affiliated with terrorist organizations; and
				(8)a projection of the levels of assistance to
			 be provided to Pakistan under this Act, broken down into the following
			 categories as described in the annual Report on the Criteria and
			 Methodology for Determining the Eligibility of Candidate Countries for
			 Millennium Challenge Account Assistance:
					(A)Civil liberties.
					(B)Political rights.
					(C)Voice and accountability.
					(D)Government effectiveness.
					(E)Rule of law.
					(F)Control of corruption.
					(G)Immunization rates.
					(H)Public expenditure on health.
					(I)Girls’ primary education completion
			 rate.
					(J)Public expenditure on primary
			 education.
					(K)Natural resource management.
					(L)Business start-up.
					(M)Land rights and access.
					(N)Trade policy.
					(O)Regulatory quality.
					(P)Inflation control.
					(Q)Fiscal policy.
					(k)Notification requirements
				(1)Notice of assistance for budget
			 supportThe President shall
			 notify the appropriate congressional committees not later than 15 days before
			 obligating any assistance under this section as budgetary support to the
			 Government of Pakistan or any element of such Government and shall describe the
			 purpose and conditions attached to any such budgetary support.
				(2)Semiannual reportNot later than 90 days after the submission
			 of the Pakistan Assistance Strategy Report pursuant to subsection (j), and
			 every 180 days thereafter, the Secretary of State shall submit a report to the
			 appropriate congressional committees that describes the assistance provided
			 under this section. The report shall include—
					(A)a description of all assistance provided
			 pursuant to this Act since the submission of the last report, including each
			 program or project for which assistance was provided and the amount of
			 assistance provided for each program or project;
					(B)a description of all assistance provided
			 pursuant to this Act, including—
						(i)the total amount of assistance provided for
			 each of the purposes described in subsection (f); and
						(ii)the total amount of assistance allocated to
			 programs or projects in each region in Pakistan;
						(C)a list of persons or entities from the
			 United States or other countries that have received funds in excess of $100,000
			 to conduct projects under this section during the period covered by the report,
			 which may be included in a classified annex, if necessary to avoid a security
			 risk, and a justification for the classification;
					(D)an assessment of the effectiveness of
			 assistance provided pursuant to this Act during the period covered by the
			 report in achieving desired objectives and outcomes, measured on the basis of
			 the criteria contained in the Pakistan Assistant Strategy Report pursuant to
			 subsection (j)(4);
					(E)a description of—
						(i)the programs and projects for which amounts
			 appropriated pursuant to subsection (a) are proposed to be allocated during the
			 180-day period after the submission of the report;
						(ii)the relationship of such programs and
			 projects to the purposes of assistance described in subsection (f); and
						(iii)the amounts proposed to be allocated to
			 each such program or project;
						(F)a description of any shortfall in United
			 States financial, physical, technical, or human resources that hinder the
			 effective use and monitoring of such funds;
					(G)a description of any negative impact,
			 including the absorptive capacity of the region for which the resources are
			 intended, of United States bilateral or multilateral assistance and
			 recommendations for modification of funding, if any;
					(H)any incidents or reports of waste, fraud,
			 and abuse of expenditures under this section;
					(I)the amount of funds appropriated pursuant
			 to subsection (a) that were used during the reporting period for administrative
			 expenses or for audits and program reviews pursuant to the authority under
			 subsection (h);
					(J)a description of the expenditures made from
			 any Chief of Mission Fund established pursuant to subsection (h)(3) during the
			 period covered by the report, the purposes for which such expenditures were
			 made, and a list of the recipients of any expenditures from the Chief of
			 Mission Fund in excess of $10,000; and
					(K)an accounting of assistance provided to
			 Pakistan under this Act, broken down into the categories set forth in
			 subsection (j)(8).
					(l)Government Accountability Office
			 ReportNot later than one
			 year after the submission of the Pakistan Assistance Strategy Report under
			 subsection (j), and annually thereafter, the Comptroller General of the United
			 States shall submit to the appropriate congressional committees a report that
			 contains—
				(1)a review of, and comments addressing, the
			 Pakistan Assistance Strategy Report; and
				(2)recommendations relating to any additional
			 actions the Comptroller General believes could help improve the efficiency and
			 effectiveness of United States efforts to meet the objectives of this
			 Act.
				(m)Sense of Congress on funding of
			 prioritiesIt is the sense of
			 Congress that, as a general principle, the Government of Pakistan should
			 allocate a greater portion of its budget to the recurrent costs associated with
			 education, health, and other priorities described in this section.
			(n)Consultation requirementThe President shall consult the appropriate
			 congressional committees on the strategy in subsection (j), including criteria
			 and benchmarks developed under paragraph (4) of such subsection, not later than
			 15 days before obligating any assistance under this section.
			6.Limitation on certain assistance
			(a)Limitation on certain military
			 assistanceBeginning in
			 fiscal year 2010, no grant assistance to carry out section 23 of the Arms
			 Export Control Act (22 U.S.C. 2763) and no assistance under chapter 2 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.) may be
			 provided to Pakistan in a fiscal year until the Secretary of State makes the
			 certification required under subsection (c).
			(b)Limitation on Arms transfersBeginning in fiscal year 2012, no letter of
			 offer to sell major defense equipment to Pakistan may be issued pursuant to the
			 Arms Export Control Act (22 U.S.C. 2751 et seq.) and no license to export major
			 defense equipment to Pakistan may be issued pursuant to such Act in a fiscal
			 year until the Secretary of State makes the certification required under
			 subsection (c).
			(c)CertificationThe certification required by this
			 subsection is a certification to the appropriate congressional committees by
			 the Secretary of State, after consultation with the Secretary of Defense and
			 the Director of National Intelligence, that the security forces of
			 Pakistan—
				(1)are making concerted efforts to prevent al
			 Qaeda and associated terrorist groups, including Lashkar-e-Taiba and
			 Jaish-e-Mohammed, from operating in the territory of Pakistan;
				(2)are making concerted efforts to prevent the
			 Taliban and associated militant groups from using the territory of Pakistan as
			 a sanctuary from which to launch attacks within Afghanistan; and
				(3)are not materially interfering in the
			 political or judicial processes of Pakistan.
				(d)WaiverThe Secretary of State may waive the
			 limitations in subsections (a) and (b) if the Secretary determines it is
			 important to the national security interests of the United States to provide
			 such waiver.
			(e)Prior notice of waiverA waiver pursuant to subsection (d) may not
			 be exercised until 15 days after the Secretary of State provides to the
			 appropriate congressional committees written notice of the intent to issue such
			 waiver and the reasons therefor. The notice may be submitted in classified or
			 unclassified form, as necessary.
			(f)Annual reportThe Secretary of State, after consultation
			 with the Secretary of Defense and the Director of National Intelligence, shall
			 submit to the appropriate congressional committees an annual report on the
			 progress of the security forces of Pakistan in satisfying the requirements
			 enumerated in subsection (c). The Secretary of State shall establish detailed,
			 specific requirements and metrics for evaluating the progress in satisfying
			 these requirements and apply these requirements and metrics consistently in
			 each annual report. This report may be submitted in classified or unclassified
			 form, as necessary.
			7.Sense of Congress on Coalition Support
			 FundsIt is the sense of
			 Congress that—
			(1)Coalition Support Funds are critical
			 components of the global fight against terrorism, and in Pakistan provide
			 essential support for—
				(A)military operations of the Government of
			 Pakistan to destroy the terrorist threat and close the terrorist safe haven,
			 known or suspected, in the FATA, the NWFP, and other regions of Pakistan;
			 and
				(B)military operations of the Government of
			 Pakistan to protect United States and allied logistic operations in support of
			 Operation Enduring Freedom in Afghanistan;
				(2)despite the broad discretion Congress
			 granted the Secretary of Defense in terms of managing Coalition Support Funds,
			 the Pakistan reimbursement claims process for Coalition Support Funds requires
			 increased oversight and accountability, consistent with the conclusions of the
			 June 2008 report of the United States Government Accountability Office
			 (GAO–08–806);
			(3)in order to ensure that this significant
			 United States effort in support of countering terrorism in Pakistan effectively
			 ensures the intended use of Coalition Support Funds, and to avoid redundancy in
			 other security assistance programs, such as Foreign Military Financing and
			 Foreign Military Sales, more specific guidance should be generated, and
			 accountability delineated, for officials associated with oversight of this
			 program within the United States Embassy in Pakistan, the United States Central
			 Command, the Department of Defense, the Department of State, and the Office of
			 Management and Budget; and
			(4)the Secretary of Defense should submit to
			 the appropriate congressional committees and the Committees on Armed Services
			 of the Senate and the House of Representatives a semiannual report on the use
			 of Coalition Support Funds, which may be submitted in classified or
			 unclassified form as necessary.
			8.Pakistan-Afghanistan border areas
			 strategy
			(a)Development of comprehensive
			 strategyThe Secretary of
			 State, in consultation with the Secretary of Defense, the Director of National
			 Intelligence, and such other government officials as may be appropriate, shall
			 develop a comprehensive, cross-border strategy that includes all elements of
			 national power—diplomatic, military, intelligence, development assistance,
			 humanitarian, law enforcement support, and strategic communications and
			 information technology—for working with the Government of Pakistan, the
			 Government of Afghanistan, NATO, and other like-minded allies to best implement
			 effective counterterrorism and counterinsurgency measurers in and near the
			 Pakistan-Afghanistan border areas.
			(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a detailed description of a comprehensive
			 strategy for counterterrorism and counterinsurgency in the Pakistan-Afghanistan
			 border areas containing the elements specified in subsection (a) and proposed
			 timelines and budgets for implementing the strategy.
			9.Sense of CongressIt is the sense of Congress that the United
			 States should—
			(1)recognize the bold political steps the
			 Pakistan electorate has taken during a time of heightened sensitivity and
			 tension in 2007 and 2008 to elect a new civilian government, as well as the
			 continued quest for good governance and the rule of law under the elected
			 government in 2008 and 2009;
			(2)seize this strategic opportunity in the
			 interests of Pakistan as well as in the national security interests of the
			 United States to expand its engagement with the Government and people of
			 Pakistan in areas of particular interest and importance to the people of
			 Pakistan;
			(3)continue to build a responsible and
			 reciprocal security relationship taking into account the national security
			 interests of the United States as well as regional and national dynamics in
			 Pakistan to further strengthen and enable the position of Pakistan as a major
			 non-NATO ally;
			(4)seek ways to strengthen our countries’
			 mutual understanding and promote greater insight and knowledge of each other’s
			 social, cultural and historical diversity through personnel exchanges and
			 support for the establishment of institutions of higher learning with
			 international accreditation; and
			(5)explore means to consult with and utilize
			 the relevant expertise and skills of the Pakistani-American community.
			10.Term of yearsWith the exception of subsections (b)(1)(B),
			 (j), (k), and (l) of section 5, this Act shall remain in force after September
			 30, 2013.
		
	
		
			Passed the Senate
			 June 24, 2009.
			
			Secretary
		
	
	
	
